Appeal from an order of the Supreme Court, Erie County (Christopher J. Burns, J.), entered April 18, 2005 in a legal malpractice action. The order, after a nonjury trial, granted judgment in favor of plaintiff and against defendants in the amount of $294,315.33 plus preverdict interest.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs (see Matter of Laborers Intl. Union of N. Am., Local 210, AFL-CIO v Shevlin-Manning, Inc., 147 AD2d 977 [1989]). Present—Pigott, Jr., P.J., Scudder, Kehoe, Pine and Hayes, JJ.